Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 6, 2014

                                    No. 04-14-00655-CV

                                 Ivarene and Victor HOSEK,
                                          Appellants

                                              v.

                                       Rosale SCOTT,
                                          Appellee

                From the 81st Judicial District Court, Atascosa County, Texas
                             Trial Court No. 13-06-0559-CVA
                         Honorable Fred Shannon, Judge Presiding


                                       ORDER
        On October 24, 2014, this court ordered appellants to provide a reasonable explanation
for failing to timely file the notice of appeal. Appellants filed a response, which we deem
adequate to show cause why the appeal should not be dismissed.

        Therefore, this appeal is ORDERED REINSTATED on this court’s docket, and the
reporter’s record remains due on December 1, 2014.


                                                   _________________________________
                                                   Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of November, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court